Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “filter oriented parallel to and offset from the axis, and oriented transverse to a direction of flow through an outlet in the modulator” (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “each projection” (line 2) lacks antecedent basis.  For examination purposes it is assumed that “each projection” (claim 2, line 2) refers to the “plurality of protrusions” (claim 1, line 6).
Regarding claim 4, the recitation “each projection” (line 1) renders the claim indefinite for the same reasons as discussed above with regard to claim 2.  For examination purposes it is assumed that “each projection” (claim 4, line 1) refers to the “plurality of protrusions” (claim 1, line 6).
Regarding claim 8, the recitations “each protrusion” (lines 9 and 10) and “the protrusions” (line 12) renders the claim indefinite.  It is unclear if “each protrusion” (claim 8, line 9) and “the protrusions” (claim 8, line 12) refers to the previously recited “pair of tapered protrusions” (claim 8, line 9).  For consistency of claim language and for examination purposes it is assumed that “each protrusion” (claim 8, line 9) and “the protrusions” (claim 8, line 12) refers to the “pair of tapered protrusions” (claim 8, line 9).
Claims 3, 5-7 and 9-13 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (US 2008/0314252).
Regarding claim 14, Min et al. (Figure 10 embodiment) discloses a receiver drier (10) assembly for an automotive heat exchanger (1), the receiver drier assembly comprising:
A modulator (11) extending along an axis (Figure 10, see also Figures 1-2: An axis defined by heat exchanger header 2) and configured to store and transfer heat- exchanger fluid therein (Paragraph 7), the modulator defining a tubular wall defining an opening therethrough (Annotated Figure 10, see also Figures 1-2: An opening at a bottom of the modulator that is configured to receive a cap 110), the modulator further having a lower edge and a slot (16) extending axially from the lower edge (Annotated Figure 10), and
A cap (i.e. 110) configured to attach directly to the modulator and form a hermetic seal therewith (Paragraph 37), the cap having a protrusion (112) extending radially outwardly therefrom (i.e. radially outward from the cap) and a radial tab (116) extending radially outwardly therefrom (i.e. radially outward from the cap) (Figure 10),
Where the radial tab is sized and configured to be received in the slot to locate the cap with respect to the modulator during assembly (Figure 10 and Paragraphs 72-73), where the protrusion is configured to flex radially inwardly as the cap is pressed axially into engagement with the modulator (Figure 10 and Paragraphs 72-73), and where the protrusion is received within the opening when the cap is assembled to the modulator (Figure 10 and Paragraphs 72-73).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “the protrusion is configured to flex radially inwardly as the cap is pressed axially into engagement with the modulator” (lines 10-11) constitutes a functional limitation, there being no differentiating structure recited.

    PNG
    media_image1.png
    537
    428
    media_image1.png
    Greyscale

Regarding claim 15, Min et al. discloses a receiver drier assembly for an automotive heat exchanger as discussed above, where the protrusion includes a tapered surface extending oblique to the axis (Annotated Figure 10: See portion of 116 inclined with respect to the axis) and a transverse surface extending transverse to the axis when the cap is assembled to the modulator (Annotated Figure 10: See a bottom surface of 116 that is contiguous with a bottom of 112).
Regarding claim 16, Min et al. discloses a receiver drier assembly for an automotive heat exchanger as discussed above, where the cap includes an axial tab extending axially downward therefrom (Figure 10, see also Figure 5: Portion of the cap defining element 115), where the axial tab is connected to the protrusion (Figure 10, see also Figure 5: The axial tab and the protrusion are integrally connected to each other as part of the cap) such that bending the axial tab causes the protrusion to disengage from the opening of the modulator (Figure 10 and Paragraphs 72-73).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “such that bending the axial tab causes the protrusion to disengage from the opening of the modulator” (lines 2-3) constitutes a functional limitation, there being no differentiating structure recited.
Regarding claim 17, Min et al. discloses a receiver drier assembly for an automotive heat exchanger as discussed above, where the cap includes a wall (111a) extending axially downward therefrom and spaced apart from the axial tab (Figure 10, see also Figure 5), where pinching the wall and axial tab together causes the protrusion to disengage from the opening of the modulator (Figure 10 and Paragraphs 72-73).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “where pinching the wall and axial tab together causes the protrusion to disengage from the opening of the modulator” (lines 2-3) constitutes a functional limitation, there being no differentiating structure recited.
Regarding claim 19, Min et al. discloses a receiver drier assembly for an automotive heat exchanger as discussed above, where the cap is a single-piece cap (Figure 10, see also Figure 5: The cap 110 is formed as a single piece).
Regarding claim 20, Min et al. (Figure 10 embodiment) discloses a receiver drier assembly for an automotive heat exchanger as discussed above, where the cap includes a filter (130) oriented parallel to and offset from the axis (Figure 10, see also Figures 1-2: The modulator is parallel and offset to the axis defined by the heat exchanger header 2), and oriented transverse to a direction of flow through an outlet in the modulator (Figure 10, see also Figures 1-2: Flow into and out of the modulator via the heat exchanger header is perpendicular to the axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2008/0314252), and further in view of Shah et al. (US 2006/0123837).
Regarding claim 1, Min et al. (Figure 10 embodiment) discloses a receiver drier (10) assembly for an automotive heat exchanger (1), the receiver drier assembly comprising:
A modulator (11) configured to store and transfer heat-exchanger fluid therein (Paragraph 7), the modulator defining a tubular wall having an opening (16) formed therein (Annotated Figure 10, see also Figures 1-2: An opening at a bottom of the modulator that is configured to receive a cap 110), and
A cap (110) configured to attach directly to the modulator and form a hermetic seal therewith (Paragraph 37), the cap extending along a central axis and having a protrusion (116) extending radially outwardly therefrom (i.e. radially outward from the cap) (Figure 10), where the protrusion is configured to attach to the modulator via the opening in a snap-fit engagement (Figure 10 and Paragraphs 72-73).  However, Min et al. does not teach or disclose the opening as a plurality of openings and the protrusion as a plurality of protrusions.
Shah et al. teaches a receiver drier assembly (2) for an automotive heat exchanger (1), the receiver drier assembly comprising: a modulator (20, 33) defining a tubular wall having a plurality of openings (e.g. 15, 25) formed therein (Figures 3 and 4), and a cap (26) configured to attach directly to the modulator and form a hermetic seal therewith (Paragraph 70), where the cap includes a plurality of protrusions (19), where the modulator includes a plurality of openings (15, 25), and where the protrusions are configured to attach to the modulator via the openings (Figures 3-6).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the protrusion and opening as disclosed by Min et al. in the form of a plurality of protrusions and openings as taught by Shah et al. to improve retention of a cap to a modulator by increasing an area of contact between the cap to a modulator since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “a snap-fit engagement” (line 8) constitutes a functional limitation, there being no differentiating structure recited.
Regarding claim 18, Min et al. discloses a receiver drier assembly for an automotive heat exchanger as discussed above.  However, Min et al. does not teach or disclose a plurality of protrusions.
Shah et al. teaches a receiver drier assembly (2) for an automotive heat exchanger (1), the receiver drier assembly comprising: a modulator (20, 33) defining a tubular wall having a plurality of openings (e.g. 15, 25) formed therein (Figures 3 and 4), and a cap (26) configured to attach directly to the modulator and form a hermetic seal therewith (Paragraph 70), where the cap includes at least one protrusion (19) extending radially outwardly therefrom (Figure 5), and where the at least one protrusion includes first and second protrusions located on opposite sides of the cap (Figures 3-6). As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the protrusion and opening as disclosed by Min et al. in the form of a plurality of protrusions and openings as taught by Shah et al. to improve retention of a cap to a modulator by increasing an area of contact between the cap to a modulator since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The instant application is directed to a receiver drier assembly for an automotive heat exchanger, the receiver drier assembly comprising at least: a modulator (30) and a cap (50), where the cap includes:
An upper portion (54) defining a pair of grooves (58) extending annularly about and axis and configured to receive O-rings (60) for hermetically sealing against an inner wall of a modulator (Figures 3-6), where the pair of grooves are separated by a recessed wall (62) having an aperture (64) formed therethrough that is aligned with an outlet of the modulator when the cap is assembled to the modulator (e.g. Figure 7),
A lower portion (56) having a frame (68) and a pair of legs (74) extending downward from the upper portion (Figures 3-4), the legs being flexible relative to the frame (Figure 6), and
A pair of tapered protrusions (76), each protrusion extending radially outward from a respective one of the legs (Figures 3-4), each protrusion having a tapered surface (82) extending oblique to the axis and a transverse surface (84) extending transverse to the axis when the cap is assembled to the modulator (Figures 3-4),
Where the protrusions are configured to fit through corresponding openings in the modulator to attach the cap to the modulator (Figure 6).

The art of record (Min et al. US 2008/0314252) discloses a receiver drier assembly for an automotive heat exchanger, the receiver drier assembly comprising at least:
A modulator (11) extending along an axis (Figure 10, see also Figures 1-2: An axis defined by heat exchanger header 2) and configured to store and transfer heat- exchanger fluid therein (Paragraph 7), the modulator defining a tubular wall defining an opening therethrough (Annotated Figure 10, see also Figures 1-2: An opening at a bottom of the modulator that is configured to receive a cap 110), the modulator further having a lower edge and a slot (16) extending axially from the lower edge (Annotated Figure 10), and
A cap (i.e. 110) configured to attach directly to the modulator and form a hermetic seal therewith (Paragraph 37), the cap having a protrusion (112) extending radially outwardly therefrom (i.e. radially outward from the cap) and a radial tab (116) extending radially outwardly therefrom (i.e. radially outward from the cap) (Figure 10),
Where the radial tab is sized and configured to be received in the slot to locate the cap with respect to the modulator during assembly (Figure 10 and Paragraphs 72-73), where the protrusion is configured to flex radially inwardly as the cap is pressed axially into engagement with the modulator (Figure 10 and Paragraphs 72-73), and where the protrusion is received within the opening when the cap is assembled to the modulator (Figure 10 and Paragraphs 72-73).
However, Min et al does not teach or disclose a cap that includes a pair of axially extending legs, where each leg includes a radially extending protrusion, and where the radially extending protrusions are received in respective openings of the modulator as recited in claims 2 and 8.

The art of record (Shah et al. US 2006/0123837) also discloses a receiver drier assembly for an automotive heat exchanger, the receiver drier assembly comprising at least:
A modulator (20, 33) configured to store and transfer heat-exchanger fluid therein (Paragraph 61), the modulator defining a tubular wall having a plurality of openings (e.g. 15, 25) formed therein (Figures 3 and 4), and
A cap (26) configured to attach directly to the modulator and form a hermetic seal therewith (Paragraph 70), the cap extending along a central axis and having a plurality of protrusions (19) extending radially outwardly therefrom (Figure 5), where the protrusions are configured to attach to the modulator via the openings (Figures 3-6 and Paragraph 70).
However, Shah et al does not teach or disclose a cap that includes a pair of axially extending legs, where each leg includes a radially extending protrusion, and where the radially extending protrusions are received in respective openings of the modulator as recited in claims 2 and 8.

The art of record also discloses various means for attaching a cap to a modulator, including at least: threaded caps (e.g. US 2019/0063802), friction sealed caps (e.g. US 2012/0103007), caps held in place with annular retention rings (e.g. US 6,223,556), caps sealed against a modulator with more than one O-ring (e.g. 2019/0063802), caps retrained to a modulator with retaining pins (e.g. 2020/0317032), and some suggestion of utilizing tapered snap-fitting elements in the construction of receiver/driers (e.g. US 2012/0111547).  The art of record also discloses various caps suitable for fluidic applications (e.g. US 2016/0195209).  However, there does not appear to be a teaching found in the art or record that would suggest providing a cap with a plurality of legs including protrusions that fit into corresponding openings in a modulator of a heat exchanger condenser without relying on impermissible hindsight or substantial redesign.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,950,213 discloses a friction fit end cap assembly.
US 2006/0123836 discloses an end cap assembly held with a retention ring.
US 2019/0063802 discloses threaded end cap assembly with plural O-ring seals.
US 6,223,556 discloses an end cap assembly held with a retention ring.
US 2020/0317032 discloses an end cap assembly held by a retaining pin.
US 2012/0111547 discloses a drier end cap assembly. (suggests snap fit).
US 2012/0103007 discloses a friction fit end cap assembly.
US 2013/0152625 discloses a snap-fit end cap assembly.
US 2016/0195209 discloses a fluid cap.
US 2021/0172553 discloses a fluid cap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763